
	

114 S2345 IS: IRS Accountability Act of 2015
U.S. Senate
2015-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2345
		IN THE SENATE OF THE UNITED STATES
		
			December 2, 2015
			Mr. Burr (for himself, Mr. Isakson, Mr. Scott, Mr. Enzi, Mr. Grassley, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To establish an expedited process for removal of senior executives of the Internal Revenue Service
			 based on performance or misconduct.
	
	
		1.Short title
 This Act may be cited as the IRS Accountability Act of 2015.
		2.Removal of senior executives of the Internal Revenue Service for performance or misconduct
 (a)In generalSection 1203 of the Internal Revenue Service Restructuring and Reform Act of 1998 (26 U.S.C. 7804 note) is amended by adding at the end the following new subsection:
				
					(f)Removal of senior executives based on performance or misconduct
						(1)Removal or transfer
 (A)In generalThe Commissioner of Internal Revenue (referred to in this subsection as the Commissioner) may remove an individual employed in a senior executive position at the Internal Revenue Service from the senior executive position if the Commissioner determines the performance or misconduct of the individual warrants such removal. If the Commissioner so removes such an individual, the Commissioner may—
 (i)remove the individual from the civil service (as defined in section 2101 of title 5, United States Code); or
 (ii)in the case of an individual described in subparagraph (B), transfer the individual from the senior executive position to a General Schedule position at any grade of the General Schedule for which the individual is qualified and that the Commissioner determines is appropriate.
 (B)Individuals eligible for transferAn individual described in this subparagraph is an individual who— (i)previously occupied a permanent position within the competitive service (as that term is defined in section 2102 of title 5, United States Code);
 (ii)previously occupied a permanent position within the excepted service (as that term is defined in section 2103 of title 5, United States Code); or
 (iii)prior to employment in a senior executive position at the Internal Revenue Service, did not occupy any position within the Federal Government.
								(2)Pay of transferred individuals
 (A)In generalNotwithstanding any other provision of law, including the requirements of section 3594 of title 5, United States Code, any individual transferred to a General Schedule position under paragraph (1)(A)(ii) shall, beginning on the date of such transfer, receive the annual rate of pay applicable to such position.
 (B)Paid leave during appealAn individual so transferred may not be placed on administrative leave or any other category of paid leave during the period during which an appeal (if any) under this section is ongoing, and may only receive pay if the individual reports for duty. If an individual so transferred does not report for duty, such individual shall not receive pay or other benefits pursuant to paragraph (5)(E).
 (3)Notice to CongressNot later than 30 days after removing or transferring an individual from a senior executive position under paragraph (1), the Commissioner shall submit written notice of such removal or transfer and the reason for such removal or transfer to—
 (A)the Committee on Finance of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on Ways and Means of the House of Representatives; and
 (D)the Committee on Oversight and Government Reform of the House of Representatives. (4)Procedure (A)In generalThe procedures under section 7543(b) of title 5, United States Code, shall not apply to a removal or transfer under this section.
							(B)Appeal to Merit System Protection Board
 (i)In generalSubject to clause (ii) and paragraph (5), any removal or transfer under paragraph (1) may be appealed to the Merit Systems Protection Board under section 7701 of title 5, United States Code.
 (ii)Deadline for appealAn appeal under clause (i) of a removal or transfer may only be made if such appeal is made not later than seven days after the date of such removal or transfer.
								(5)Expedited review by Administrative Judge
 (A)In generalUpon receipt of an appeal under paragraph (4)(B)(i), the Merit Systems Protection Board shall refer such appeal to an administrative judge pursuant to section 7701(b)(1) of title 5, United States Code. The administrative judge shall expedite any such appeal under such section and, in any such case, shall issue a decision not later than 21 days after the date of the appeal.
 (B)Finality of decisionNotwithstanding any other provision of law, including section 7703 of title 5, United States Code, the decision of an administrative judge under subparagraph (A) shall be final and shall not be subject to any further appeal.
 (C)Failure to reach decisionIn any case in which the administrative judge cannot issue a decision in accordance with the 21-day requirement under subparagraph (A), the removal or transfer is final. In such a case, the Merit Systems Protection Board shall, within 14 days after the date that such removal or transfer is final, submit to Congress and the Committees described in paragraph (3) a report that explains the reasons why a decision was not issued in accordance with such requirement.
 (D)Prohibition on stay of removal or transferThe Merit Systems Protection Board or administrative judge may not stay any removal or transfer under this subsection.
 (E)Period of reviewDuring the period beginning on the date on which an individual appeals a removal from the civil service under paragraph (4) and ending on the date that the administrative judge issues a final decision on such appeal, such individual may not receive any pay, awards, bonuses, incentives, allowances, differentials, student loan repayments, special payments, or benefits.
 (F)Relevant information to be providedTo the maximum extent practicable, the Commissioner shall provide to the Merit Systems Protection Board, and to any administrative judge to whom an appeal under this section is referred, such information and assistance as may be necessary to ensure an appeal under this paragraph is expedited.
							(6)Relation to other provisions of law
 (A)In generalThe authority provided by this subsection is in addition to, and shall not be construed to limit or diminish, the authority provided by—
 (i)subsections (a) and (c); and (ii)section 3592 or subchapter V of chapter 75 of title 5, United States Code.
 (B)Removal from Senior Executive ServiceSection 3592(b)(1) of title 5, United States Code, does not apply to an action to remove or transfer an individual under this subsection.
 (7)DefinitionsIn this subsection: (A)IndividualThe term individual means a career appointee (as that term is defined in section 3132(a)(4) of title 5, United States Code).
 (B)MisconductThe term misconduct includes neglect of duty, malfeasance, or failure to accept a directed reassignment or to accompany a position in a transfer of function.
 (C)Senior executive positionThe term senior executive position means a Senior Executive Service position (as such term is defined in section 3132(a)(2) of title 5, United States Code)..
 (b)Conforming amendmentSubsection (a) of the Internal Revenue Service Restructuring and Reform Act of 1998 is amended by striking subsection (c) and inserting subsections (c) and (f).
			(c)Establishment of expedited review process
 (1)In generalNot later than 14 days after the date of the enactment of this Act, the Merit Systems Protection Board shall establish and put into effect a process to conduct expedited reviews in accordance with subsection (f) of section 1203 of the Internal Revenue Service Restructuring and Reform Act of 1998, as added by this Act.
 (2)Inapplicability of certain regulationsSection 1201.22 of title 5, Code of Federal Regulations, as in effect on the day before the date of the enactment of this Act, shall not apply to expedited reviews carried out under section 1203(f) of the Internal Revenue Service Restructuring and Reform Act of 1998.
 (3)WaiverThe Merit Systems Protection Board may waive any other regulation in order to provide for the expedited review required under section 1203(f) of the Internal Revenue Service Restructuring and Reform Act of 1998.
 (4)Review by Merit Systems Protection BoardNot later than 14 days after the date of the enactment of this Act, the Merit Systems Protection Board shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on the actions the Board plans to take to conduct expedited reviews under section 1203(f) of the Internal Revenue Service Restructuring and Reform Act of 1998, as added by this Act. Such report shall include a description of the resources the Board determines will be necessary to conduct such reviews and a description of whether any resources will be necessary to conduct such reviews that were not available to the Board on the day before the date of the enactment of this Act.
 (d)Temporary exemption from certain limitation on initiation of removal from senior executive serviceDuring the 120-day period beginning on the date of the enactment of this Act, an action to remove an individual from the Senior Executive Service at the Internal Revenue Service pursuant to section 7543 of title 5, United States Code, may be initiated, notwithstanding section 3592(b) of such title, or any other provision of law.
			(e)Construction
 (1)In generalNothing in this section or section 1203(f) of the Internal Revenue Service Restructuring and Reform Act of 1998, as added by this Act, shall be construed to apply to an appeal of a removal, transfer, or other personnel action that was pending before the date of the enactment of this Act.
 (2)Relation to other provisions of lawWith respect to the removal or transfer of an individual (as that term is defined in paragraph (7)(A) of section 1203(f) of the Internal Revenue Service Restructuring and Reform Act of 1998) employed at the Internal Revenue Service, the authority provided by such section is in addition to, and shall not be construed to limit or diminish, the authority provided by—
 (A)subsections (a) and (c) of section 1203 of the Internal Revenue Service Restructuring and Reform Act of 1998; and
 (B)section 3592 or subchapter V of chapter 75 of title 5, United States Code.  